R. B. Burns, J.
Defendant was convicted by a jury in the circuit court of Branch County, Michigan, of prison escape, MCL 750.193; MSA 28.390.
Defendant was charged with escaping from an inmate resident home located in Branch County. Subsequent to the preliminary examination, defense counsel moved to quash the information, claiming improper venue. Defendant contended that proper venue was Jackson County, where the Michigan state prison is located.
The testimony of Warner Reed established that the defendant was transferred from the state prison to a resident home program in Branch County. Mr. Reed was the Branch County Circuit Court probation officer and a parole agent for the Department of Corrections. He supervised parolees, clients in the resident home program, and residents on the extended furlough program. Before the defendant arrived at the inmate resident home, the authorities in Jackson forwarded to Mr. Reed the defendant’s presentence report, prison records, his basic information sheet, his photograph, and other similar items.
MCL 750.193(1); MSA 28.390(1) reads in part:
"A person imprisoned in a prison of this state who * * * escapes * * * is guilty of a felony, punishable by further imprisonment for not more than 5 years. * * * A prisoner who * * * escapes * * * shall be charged with that offense and tried in the courts of the county in which the administrative office of the prison or penal facility to which the prisoner was committed or transferred is located at the time of the * * * escape * * *.”
*700In our opinion the term "administrative office” encompasses a county probation and parole officer’s quarters when that individual possesses the defendant’s records, as was the case here as indicated by Mr. Reed’s testimony.
Affirmed.